Case 1:18-cv-01690-APM Document 33-1 Filed 05/13/19 Page 1 of 5




                      Exhibit

                           A
           Case 1:18-cv-01690-APM Document 33-1 Filed 05/13/19 Page 2 of 5


From:             Joey Gonzalez
To:               "John Murphy"
Cc:               "Megan O"Connor"
Subject:          RE: Gonzalez v. ADR - Plaintiff"s discovery responses
Date:             Tuesday, April 30, 2019 18:50:00


Please see my responses below:

    1. Copy of the retaliation complaint you filed against the USDA in 2016 (Case No. AT-1221-16-
       0743-W-1)
    2. Copy of the retaliation complaint you filed against the USDA in 2017 (Case No. AT-1221-17-
       0503-W-1)
    3. Copy of the retaliation complaint you filed against the USDA in 2018 (Case No. AT-3443-18-
       0206-I-1)
    4. Copies of the EEOC complaints you have filed against the USDA or USDA employees

I don’t have any of the items in 1-3. Regarding 4, I am objecting based on relevance. For your
information, these cases do not require the plaintiff to file a complaint per se. The MSPB requires as
a pre-requisite that some cases, including the ones you are requesting, be filed as a prerequisite with
the Office of General Counsel before they are filed with the MSPB. The EEOC only requires a form
which starts a formal investigation followed by a formal investigation. Once the formal investigation
is finalized, the plaintiff (or complainant) receives a notice of right to file. This is a form that is sent to
the EEOC requesting a hearing. Again none require a drafting a complaint or lawsuit such as the ones
you see in state or district court.

In addition, with respect to your tax returns, please complete IRS Form 4506 and send a signed copy
to my attention. A link to the form is below. My will pay the associated fees for obtaining you 2015
– 2018 tax returns.

https://www.irs.gov/pub/irs-pdf/f4506.pdf        

Based on your response regarding the revenue made by your client, this information is confidential.
 I am also objecting based on relevance and that fact that my taxes are filed jointly and contains
information from third persons. If you want to know my salary within the relevant period I suggest
that you look in the OPM website as this is public information. At the time I was GS-11 step 7.

Please provide the last known contact information for David Alexander.

I am not authorized to provide Mr. Alexander’s contact information. Given the possible objections by
the USDA or the DOJ, I suggest you request this information from them.

Last, I saw references to a 2016 IT Assessment report for the USDA, but not the actual report. Do
you have a copy that you can produce?

I don’t believe I am not authorized to provide a copy of the 2016 IT assessment. In the abundance of
precaution and given the possible objections by the USDA or the DOJ based on privilege, I suggest
       Case 1:18-cv-01690-APM Document 33-1 Filed 05/13/19 Page 3 of 5


you request this information from them.

Joey Gonzalez



JOEY GONZALEZ, ATTORNEY, P.A.
P.O. Box 145073, Coral Gables, FL 33114-5073
P: (305) 720 3114 | F: (305) 676-8998
joey.gonzalez@jdg-lawoffice.com | joey@joeygonzalezlaw.com
                       www.joeygonzalezlaw.com

This e-mail (including any attachments) may contain information that is private, confidential, or
protected by attorney-client or other privilege. If you received this e-mail in error, please delete it
from your system without copying it and notify sender by reply e-mail, so that our records can be
corrected.


From: Joey Gonzalez <joey@joeygonzalezlaw.com>
Sent: Friday, April 26, 2019 12:33
To: 'John Murphy' <jmurphy@walkermurphy.com>
Subject: RE: Gonzalez v. ADR - Plaintiff's discovery responses

Mr. Murphy,

I am in receipt of your email and will respond with any information I have. Meanwhile, do you have
time for a five minute call today around 12:45 or after 2:30? I have a question about ADR’s
questionnaires used in the survey.

Joey Gonzalez



JOEY GONZALEZ, ATTORNEY, P.A.
P.O. Box 145073, Coral Gables, FL 33114-5073
P: (305) 720 3114 | F: (305) 676-8998
joey.gonzalez@jdg-lawoffice.com | joey@joeygonzalezlaw.com
                       www.joeygonzalezlaw.com

This e-mail (including any attachments) may contain information that is private, confidential, or
protected by attorney-client or other privilege. If you received this e-mail in error, please delete it
from your system without copying it and notify sender by reply e-mail, so that our records can be
corrected.


From: John Murphy <jmurphy@walkermurphy.com>
Sent: Friday, April 26, 2019 12:26
To: joey@joeygonzalezlaw.com
       Case 1:18-cv-01690-APM Document 33-1 Filed 05/13/19 Page 4 of 5


Subject: Gonzalez v. ADR - Plaintiff's discovery responses

Mr. Gonzalez,

In addition to the issue about your health records set forth in my prior email, kindly supplement
Plaintiff’s discovery responses with the following:

   1. Copy of the retaliation complaint you filed against the USDA in 2016 (Case No. AT-1221-16-
      0743-W-1)
   2. Copy of the retaliation complaint you filed against the USDA in 2017 (Case No. AT-1221-17-
      0503-W-1)
   3. Copy of the retaliation complaint you filed against the USDA in 2018 (Case No. AT-3443-18-
      0206-I-1)
   4. Copies of the EEOC complaints you have filed against the USDA or USDA employees

In addition, with respect to your tax returns, please complete IRS Form 4506 and send a signed copy
to my attention. A link to the form is below. My will pay the associated fees for obtaining you 2015
– 2018 tax returns.

https://www.irs.gov/pub/irs-pdf/f4506.pdf        

Please provide the last known contact information for David Alexander.

Last, I saw references to a 2016 IT Assessment report for the USDA, but not the actual report. Do
you have a copy that you can produce?

Thanks,

John


John J. Murphy, Esq.
9210 Corporate Boulevard
Suite 320
Rockville, Maryland 20850
(301)519-9150 (office)
(301)519-9152 (fax)
jmurphy@walkermurphy.com
www.walkermurphy.com


IMPORTANT CONFIDENTIALITY NOTICE
This message is from the law firm of Walker, Murphy & Nelson, LLP and contains
information that may be privileged, confidential, and protected from disclosure under
applicable law. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering the message to the intended recipient, you are hereby notified
that any dissemination, distribution, or copying of this communication is strictly prohibited. If
       Case 1:18-cv-01690-APM Document 33-1 Filed 05/13/19 Page 5 of 5


you have received this communication in error, please reply to the sender that you have
received the message in error and delete the message or notify us immediately by calling
(301)519-9150. Thank you.
